NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL SALVADOR TORRES-PEREZ,                   No.    15-71035

                Petitioner,                     Agency No. A205-970-595

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Manuel Salvador Torres-Perez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings. Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Torres-Perez

failed to establish he would be persecuted on account of a cognizable particular

social group or any other protected ground.1 See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (concluding that an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). Thus, Torres-Perez’s withholding of

removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT protection

because Torres-Perez failed to show it is more likely than not that he will be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




1
      Torres-Perez does not challenge the agency’s determination that he did not
demonstrate changed or extraordinary circumstances sufficient to excuse his
untimely asylum application.

                                          2                                      15-71035
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    15-71035